Appeal from those parts of a judgment of Supreme Court, Cayuga County (Contiguglia, J.), entered March 29, 1999, that failed to award plaintiff damages for trespass and the rental value of plaintiff’s land and denied plaintiff’s request for sanctions against defendants and their attorneys.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Cayuga County, Contiguglia, J. Present — Green, J.P., Wisner, Hurlbutt, Burns and Gorski, JJ.